        Case 1:17-cv-00199-CRK Document 83               Filed 05/28/19    Page 1 of 2



                UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 )
CHANGZHOU TRINA SOLAR ENERGY CO. LTD.,           )
ET AL.,                                          )
                                                 )
        Plaintiffs and Consolidated              )
        Plaintiff,                               )
                                                 )
v.                                               )
                                                 ) Before: Claire R. Kelly, Judge
UNITED STATES,                                   ) Consol. Court No. 17-00199
                                                 )
      Defendant,                                 )
                                                 )
and                                              )
                                                 )
SOLARWORLD AMERICAS, INC. and                    )
CHANGZHOU TRINA SOLAR ENERGY CO., LTD.,          )
                                                 )
      Defendant-Intervenor and                   )
      Consolidated Defendant-Intervenor.         )
________________________________________________)


 COMMENTS OF PLAINTIFFS ON COMMERCE’S REMAND REDETERMINATION

       Plaintiffs, Changzhou Trina Solar Energy Co., Ltd.; Trina Solar (Changzhou) Science

and Technology Co., Ltd.; and Trina Solar (U.S.) Inc., (“Trina”) hereby comment on the April

25, 2019 remand redetermination submitted by Defendant, the United States, in the above-

captioned action. See Final Results of Redetermination Pursuant to Court Order (Apr. 25, 2019),

ECF No. 78 (“Final Remand Results”).

       Trina agrees that the Final Remand Results—including the recalculation of Trina’s

weighted-average dumping margin to 3.42 percent after increasing Trina’s U.S. selling prices by

the amount countervailed to offset the export subsidy—fully comply with the Court’s remand

order in Changzhou Trina Solar Energy Co., Ltd, et al., v. United States, Slip Op. 19-12, Consol.

Court No. 17-00199 (Ct. Int’l Trade Jan. 25, 2019).
        Case 1:17-cv-00199-CRK Document 83              Filed 05/28/19     Page 2 of 2
Consol. Court No. 17-00199
Plaintiffs’ Comments on Remand Results

       Accordingly, Plaintiffs respectfully request that the Court sustain Commerce’s Final

Remand Results and enter a final judgment in this action.


                                            Respectfully submitted,

                                            /s/ Jonathan M. Freed

                                            Robert G. Gosselink
                                            Jonathan M. Freed
                                            Jarrod M. Goldfeder
                                            TRADE PACIFIC PLLC
                                            660 Pennsylvania Avenue, SE
                                            Suite 401
                                            Washington, DC 20003
                                            (202) 223-3760

                                            Counsel to Plaintiffs Changzhou Trina Solar
                                            Energy Co., Ltd.; Trina Solar (Changzhou) Science
                                            and Technology Co., Ltd.; and Trina Solar (U.S.)
                                            Inc.

Date: May 28, 2019




                                               2
